DETAILED ACTION
This office action is in response to the initial filing dated April 8, 2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Claim Objections
Claims 12 and 13 are objected to because of the following informalities:  
		Both claims contain multiple grammatical errors and should be reassessed. For example, the term “indicating” should be “indicates” in each claim. Also, claim 12 recites “in a place where a stage of the user before the boarding stage” which is not grammatically correct. Also, claim 13 recites “a availability information” which is not grammatically correct.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 19 of U.S. Patent No. 10,657,740. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	As to claim 18, US Patent #10,657,740 claims an information processing apparatus comprising: 
	a memory configured to store instructions; and 
	a processor configured to execute the instructions to: 
		receive a first image of a user who is present in the vicinity of a display terminal; 
		display first information and second information; 
		match the first image with a second image registered at a check-in stage; and 
		highlight the first information based on the first image matching the second image, 
	wherein the first information is boarding information associated with the second image registered at the check-in stage (Claim 11).  
	As to claim 19, US Patent #10,657,740 claims an information processing method comprising: 
	receiving a first image of a user who is present in the vicinity of a display terminal; 
	displaying first information and second information; 
	matching the first image with a second image registered at a check-in stage; and 
	highlighting the first information based on the first image matching the second image, 
	wherein the first information is boarding information associated with the second image registered at the check-in stage (Claim 19).

Claims 18 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of U.S. Patent No. 11,113,912. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	The patent claims include all of the limitations of the instant application claims, respectively.  The patent claims also include additional limitations.  Hence, the instant application claims are generic to the species of invention covered by the respective patent claims.  As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
	As to claim 18, US Patent #11,113,912 claims an information processing apparatus comprising: 
	a memory configured to store instructions; and 
	a processor configured to execute the instructions to: 
		receive a first image of a user who is present in the vicinity of a display terminal; 
		display first information and second information; 
		match the first image with a second image registered at a check-in stage; and 
		highlight the first information based on the first image matching the second image, 
	wherein the first information is boarding information associated with the second image registered at the check-in stage (Claim 18).  
	As to claim 19, US Patent #11,113,912 claims an information processing method comprising: 
	receiving a first image of a user who is present in the vicinity of a display terminal; 
	displaying first information and second information; 
	matching the first image with a second image registered at a check-in stage; and 
	highlighting the first information based on the first image matching the second image, 
	wherein the first information is boarding information associated with the second image registered at the check-in stage (Claim 19).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi (US PG Pub #2007/0046426).
As to claim 1, Ishibashi teaches a display device (Paragraph [0079] teaches a gate device, matching device, and warning device as a single device; Figure 2 shows the gate device and warning device having display sections) comprising: 
a camera configured to capture a first image of a user who is present in the vicinity of the display device (Paragraph [0038] and [0069]); 
a memory configured to store instructions (Paragraph [0059], [0067], and [0075]); and 
a processor configured to execute the instructions (Paragraph [0059], [0067], and [0075]) to: 
	display a plurality of boarding information (Paragraphs [0112] and [0113] teach displaying a first facial image, a second facial image, and the matching result; Paragraph [0061] teaches guidance information); and 
	highlight a first boarding information among the plurality of boarding information based on the first image matching a second image registered at a check-in stage (Figure 14 shows distinguishing between passengers who have correctly matching images (O.K) and those that don’t (Check) along with their seat number such that distinguishing between these groups constitutes highlighting), 
wherein the first boarding information is associated with the second image registered at the check-in stage (Paragraphs [0040], [0069], and [0070]).
As to claim 2, depending from the display device according to claim 1, Ishibashi teaches wherein the processor is further configured to execute the instructions to display the first boarding information separately from a second boarding information among the plurality of boarding information (Paragraphs [0112] and [0113] teach displaying a first facial image, a second facial image, and the matching result; Paragraph [0061] teaches guidance information; Figure 14 shows each piece of information being separately labeled such that the information is displayed separately).  
  As to claim 3, depending from the display device according to claim 2, Ishibashi teaches wherein the first boarding information is visually distinguished from the second boarding information and displayed in a different manner from the second boarding information (Figure 14 shows distinguishing between passengers who have correctly matching images (O.K) and those that don’t (Check) along with their seat number where passengers that need checked are outlined such that information is presented in different manners and visually distinguished from other information).  
As to claim 4, depending from the display device according to claim 3, Ishibashi teaches wherein the first boarding information and the second boarding information are displayed on a same screen of a display (Figure 14).  
As to claim 6, depending from the display device according to claim 1, Ishibashi teaches wherein the processor is further configured to display another information different the first boarding information associated with the user (Paragraph [0061] teaches guidance information).  
As to claim 16, Ishibashi teaches a display method (Paragraph [0003] teaches a method; Paragraph [0113] teaches displaying) comprising: 
capturing, by a camera, a first image of a user who is present in the vicinity of a display device (Paragraph [0038] and [0069]); 
displaying a plurality of boarding information (Paragraphs [0112] and [0113] teach displaying a first facial image, a second facial image, and the matching result; Paragraph [0061] teaches guidance information); and 
highlighting a first boarding information among the plurality of boarding information based on the first image matching a second image registered at a check-in stage (Figure 14 shows distinguishing between passengers who have correctly matching images (O.K) and those that don’t (Check) along with their seat number such that distinguishing between these groups constitutes highlighting), 
wherein the first boarding information is associated with the second image registered at the check-in stage (Paragraphs [0040], [0069], and [0070]).  
As to claim 17, Ishibashi teaches a non-transitory storage medium storing a program that causes a computer to perform operations (Paragraph [0059], [0067], and [0075]) comprising: 
capturing, by a camera, a first image of a user who is present in the vicinity of a display device (Paragraph [0038] and [0069]); 
displaying a plurality of boarding information (Paragraphs [0112] and [0113] teach displaying a first facial image, a second facial image, and the matching result; Paragraph [0061] teaches guidance information); and 
highlighting a first boarding information among the plurality of boarding information based on the first image matching a second image registered at a check-in stage (Figure 14 shows distinguishing between passengers who have correctly matching images (O.K) and those that don’t (Check) along with their seat number such that distinguishing between these groups constitutes highlighting), 
wherein the first boarding information is associated with the second image registered at the check-in stage (Paragraphs [0040], [0069], and [0070]).  
As to claim 18, Ishibashi teaches an information processing apparatus (Paragraph [0079] teaches a gate device, matching device, and warning device as a single device) comprising: 
a memory configured to store instructions (Paragraph [0059], [0067], and [0075]); and 
a processor configured to execute the instructions (Paragraph [0059], [0067], and [0075]) to: 
	receive a first image of a user who is present in the vicinity of a display terminal (Paragraph [0038] and [0069]); 
	display first information (Paragraphs [0112] and [0113] teach displaying a first facial image, a second facial image, and the matching result) and second information (Paragraph [0061] teaches guidance information); 
	match the first image with a second image registered at a check-in stage (Paragraph [0032] and [0069]); and 
	highlight the first information based on the first image matching the second image (Figure 14 shows distinguishing between passengers who have correctly matching images (O.K) and those that don’t (Check) along with their seat number such that distinguishing between these groups constitutes highlighting), 
wherein the first information is boarding information associated with the second image registered at the check-in stage (Paragraphs [0040], [0069], and [0070]).  
As to claim 19, Ishibashi teaches an information processing method (Paragraph [0003] teaches a method) comprising: 
receiving a first image of a user who is present in the vicinity of a display terminal (Paragraph [0038] and [0069]); 
displaying first information (Paragraphs [0112] and [0113] teach displaying a first facial image, a second facial image, and the matching result) and second information (Paragraph [0061] teaches guidance information); 
matching the first image with a second image registered at a check-in stage (Paragraph [0032] and [0069]); and 
highlighting the first information based on the first image matching the second image(Figure 14 shows distinguishing between passengers who have correctly matching images (O.K) and those that don’t (Check) along with their seat number such that distinguishing between these groups constitutes highlighting), 
wherein the first information is boarding information associated with the second image registered at the check-in stage (Paragraphs [0040], [0069], and [0070]).  
As to claim 20, Ishibashi teaches a non-transitory storage medium storing a program that causes a computer to perform operations (Paragraph [0059], [0067], and [0075]) comprising: 
receiving a first image of a user who is present in the vicinity of a display terminal (Paragraph [0038] and [0069]); 
displaying first information (Paragraphs [0112] and [0113] teach displaying a first facial image, a second facial image, and the matching result) and second information (Paragraph [0061] teaches guidance information); 
matching the first image with a second image registered at a check-in stage (Paragraph [0032] and [0069]); and 
highlighting the first information based on the first image matching the second image (Figure 14 shows distinguishing between passengers who have correctly matching images (O.K) and those that don’t (Check) along with their seat number such that distinguishing between these groups constitutes highlighting), 
wherein the first information is boarding information associated with the second image registered at the check-in stage (Paragraphs [0040], [0069], and [0070]).  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US PG Pub #2007/0046426) as applied to claim 1 above, and further in view of Tamayama et al. (Tamayama; US PG Pub #2004/0051644).
As to claim 7, depending from the display device according to claim 1, Ishibashi does not explicitly teach wherein the processor is further configured to execute the instructions to display the first boarding information including a remaining time for boarding.
In the field of airport guidance, Tamayama teaches wherein the processor is further configured to execute the instructions to display the first boarding information including a remaining time for boarding (Figure 3C; Paragraph [0042]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ishibashi with that of Tamayama to display the remaining time because this allows the user to know exactly how long until they must arrive at the destination in order to make the airport guidance less stressful and more reliable since the user can walk in the direction of a desired facility without getting lost (Paragraph [0046]).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi (US PG Pub #2007/0046426) as applied to claim 1 above, and further in view of Reymann et al. (Reymann; US PG Pub #2015/0317853).
As to claim 14, depending from the display device according to claim 1, Ishibashi does not explicitly teach wherein the processor is further configured to execute the instructions to: display advertisement information.  
In the field of gate displays, Reymann teaches wherein the processor is further configured to execute the instructions to: display advertisement information (Paragraphs [0028], [0033], and [0035] teach displaying advertisements). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ishibashi with the advertisements of Reymann because including advertisements yields the predictable result of providing information that may be helpful to a user to fill time in a location they may not be familiar with.
As to claim 15, depending from the display device according to claim 14, Ishibashi does not explicitly teach wherein the processor is further configured to execute the instructions to select the advertisement information based on the user in the first image.  
In the field of gate displays, Reymann teaches wherein the processor is further configured to execute the instructions to select the advertisement information based on the user in the first image (Paragraph [0033] teaches displaying advertisements based on time until a user’s departure based on the data presented by the user). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Ishibashi with the advertisements of Reymann because customizing advertisements yields the predictable result of increasing the reliability of the advertisement when a user does not want to miss a flight.

Allowable Subject Matter
Claims 5 and 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Daniel (US Patent #8,028,903)
	Villa-Real (US PG Pub #2014/0162598)
	Ortiz et al. (US PG Pub #2011/0001827)
	Rasin et al. (US PG Pub #2005/0256724)
	Maune (US PG Pub #2003/0052768)

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN W SHERWIN/            Primary Examiner, Art Unit 2688